Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s amendment filed on 28 October 2020. Claims 1 and 19-20 have been amended. Claims 1-20 remain pending. 
**The Examiner contacted the Applicant’s representative Attorney Carl A. Kukkonen, III on 27 January 2021 to perform compact prosecution and close out the prosecution of this application wherein the Applicant would have been granted a patent. The Examiner proposed the following suggestions – “incorporate the subject matter of dependent claim 7, into independent claims 1, 19, and 20, clarify "captures a larger amount of data" to avoid a potential 112, 2nd rejection and file an eTD to overcome the previous Double Patenting rejection which will place the application in better condition for an allowance. On 29 January 2021, Attorney Kukkonen, III contacted Examiner Fields and indicated that the Applicant declined the Examiner’s suggestions and proposed claim amendments. Therefore, a final rejection will be submitted by the Examiner.

Information Disclosure Statement
4.	The Information Disclosure Statements respectfully submitted on 10 December 2020 has been considered by the Examiner.
Response to Arguments
5.	Applicant’s arguments, see pages 8-12, filed 28 October 2020, with respect to the rejection(s) of claim(s) 1-20 in view of Mahaffey et al., Gorman et al., Xaypanya et al., and in further view of Dennison 
6.	In light of the previous double patenting rejection, the Applicant failed to file a terminal disclaimer to overcome the rejection, therefore, the rejection will be maintained. 
7.	In light of the 112, 2nd rejection, the Applicant failed to amend the claims to overcome the rejection, therefore, the rejection will be maintained.
8.	In light of the previous 101 rejection, the Applicant amended claim 20, therefore, the rejection has been withdrawn.
9.	Therefore, the rejection of claims 1-20 will be maintained in view of the reasons above and below.

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   
11.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,354,066. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants and the scope of the claims are the same for the issued application. Each application claim identical methods for harvesting data relating to a plurality of events and adding the data to a local data store maintained on the endpoint computer system. The only difference between the claims is the omission of “determining, by the threat detection module accessing the data in the local data store, that the alert level can be lowered back to the first set of data collection criteria”. Claims 1-27 of U.S. Patent No. 10,354,066 contain every element of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,354,067. Although the claims at issue are not identical, they are they are obvious variants and the scope of the claims are the same for the issued application. Each application claim identical methods for harvesting data relating to a plurality of events and adding the data to a local data store maintained on the endpoint computer system. The only difference between the claims is the omission of “determining, by the threat detection module accessing the data in the local data store, that the alert level can be lowered back to the first set of data collection criteria”. 
12.	"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The 
The term "broader than the first set" in claims 1, 19, and 20 is a relative term which renders the claim indefinite.  The term "broader than the first set" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Dependent claims are also rejected under the same rationale set forth above.
The term "captures a larger amount of data" in claims 1, 19, and 20 is a relative term which renders the claim indefinite.  The term "larger amount of data" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Dependent claims are also rejected under the same rationale set forth above. 

Claim Interpretation
Claim limitation “threat detection module” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “module” coupled with functional language “determines that a heightened level of alert is necessary” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  The endpoint computer system does not appear to be explicitly modifying the module.
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 1, 19, and 20 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
The endpoint computer system as disclosed in Figure 1, item 107.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-6, 10-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al. (Pub No. 2015/0163121) in view of Gorman et al. (US Patent No. 6,967,612) in further view of Diehl (Pub No. 2014/0189776).
Referring to the rejection of claim 1, Mahaffey et al. discloses a method comprising: 
harvesting, by an endpoint computer system, data relating to a plurality of events occurring within an operating environment of the endpoint computer system that are associated with a software-based attack on the endpoint computer system, the harvesting comprising receiving and/or inferring the data using one or more sensors executing on the endpoint computer system, the harvesting being performed according to a first set of data collection criteria; (See Mahaffey et al., para. 55 & 134)
adding the data to a local data store maintained on the endpoint computer system; (See Mahaffey et al., para. 65 & 116)
generating a query response in response to a query, the generating comprising identifying and retrieving responsive data from the local data store, the responsive data being related to an artifact on the endpoint computer system and/or to an event of the plurality of events; (See Mahaffey et al., para. 204 & 298)
However, Mahaffey et al. does not explicitly disclose the following claim limitations of determining, via a threat detection module having a machine learning component, that a heightened level of alert is necessary; harvesting the data according to a second set of data collection criteria that are broader than the first set of data collection criteria in response to the heightened level of alert; determining, by the threat detection module accessing the data in the local data store, that the alert 
Gorman et al. discloses a system and method for collecting sensor data based on a hypothesis (i.e. heightened threat). 
Gorman et al. discloses determining, by a machine learning, that a heightened level of alert is necessary; determining, by the machine learning model using data from the local data store, that the alert level can be lowered back to the first set of data collection criteria; and harvesting the data according to the first set of data collection criteria in response to the lowered level of alert. (See Gorman et al., Col. 13, lines 4-26)
The combination of Mahaffey et al. in view of Gorman et al. fail to explicitly disclose harvesting the data according to a second set of data collection criteria that are broader than the first set of data collection criteria which captures a larger amount of data as compared to the first set of data collection criteria in response to the heightened level of alert. 
Diehl discloses a real-time representation of security-relevant system state.
Diehl discloses harvesting the data according to a second set of data collection criteria that are broader than the first set of data collection criteria which captures a larger amount of data as compared to the first set of data collection criteria in response to the heightened level of alert. (See Diehl, para. 27, 36, and 52)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed limitation was made to combine Mahaffey et al.’s distributed monitoring, evaluation, and response for multiple devices and Gorman et al.'s system and method for collecting sensor data based on a hypothesis (i.e. heightened threat) modified with Diehl’s real-time representation of security-relevant system state. Motivation for such an implementation would enable a threat motion analysis module system to collect sensor data response to a desire to collect additional 
Motivation for such an implementation would enable captured data used for queries to validate monitored data using a remote security service for alerting a user if malicious activity is detected. (See Diehl, para. 23 and 34)

Referring to the rejection of claim 2, (Mahaffey et al. and Gorman et al. modified by Diehl) discloses wherein the harvesting further comprises receiving and/or inferring at least some of the data using additional data generated external to the endpoint computer system. (See Mahaffey et al., para. 65 & 73)

Referring to the rejection of claim 4, (Mahaffey et al. and Gorman et al. modified by Diehl) discloses wherein the event comprises an action occurring on the endpoint computer system and involving one or more artifacts on the endpoint computer system. (See Mahaffey et al., para. 68)

Referring to the rejection of claim 5, (Mahaffey et al. and Gorman et al. modified by Diehl)  discloses wherein the event comprises a capture of what occurred at a specific point in time relating to the at least one artifact. (See Mahaffey et al., para. 116 & 205)

Referring to the rejection of claim 6, (Mahaffey et al. and Gorman et al. modified by Diehl)  discloses wherein the responsive data comprises one or more of one or more times that a particular file was accessed on the endpoint computer system, how the particular file was used on the endpoint computer system, when the particular file was first detected on the endpoint computer system, location 
Referring to the rejection of claim 10, (Mahaffey et al. and Gorman et al. modified by Diehl) discloses wherein the one or more sensors comprises at least one of a kernel mode collector, a removable media sensor, a sensor that collects data about a current state of a computing environment executing on the endpoint computer, a malware detection and/or interdiction process, a user authentication process, and a user authentication re- verification process. (See Mahaffey et al., para. 83)

Referring to the rejection of claim 11, (Mahaffey et al. and Gorman et al. modified by Diehl) discloses wherein the operations further comprise receiving the query from a server over a network connection. (See Mahaffey et al., para. 59 & 68)

Referring to the rejection of claim 12, (Mahaffey et al. and Gorman et al. modified by Diehl) discloses wherein the operations further comprise initiating the query based on detection of a factor by a malware detection and/or interdiction process and/or by a user authentication verification process. (See Mahaffey et al., para. 164 & 188)

Referring to the rejection of claim 18, (Mahaffey et al. and Gorman et al. modified by Diehl) discloses wherein further comprising triggering the generating of the query response in reaction to detection of a suspicious artifact and/or a significant event by a malware detection and/or interdiction process executing on the endpoint computer system and/or by an user authentication verification process. (See Mahaffey et al., para. 206)


at least one data processor; (See Mahaffey et al., para. 43)
and memory storing instructions which, when executed by the at least one data processor, result in operations comprising: (See Mahaffey et al., para. 43)
harvesting data relating to a plurality of events that are associated with a software-based attack on the endpoint computer system occurring within an operating environment of the endpoint computer system, the harvesting comprising receiving and/or inferring the data using one or more sensors executing on the endpoint computer system, the harvesting being performed according to a first set of data collection criteria; (See Mahaffey et al., para. 55 & 134)
adding the data to a local data store maintained on the endpoint computer system; (See Mahaffey et al., para. 65 & 116)
generating a query response in response to a query, the generating comprising identifying and retrieving responsive data from the local data store, the responsive data being related to an artifact on the endpoint computer system and/or to an event of the plurality of events; (See Mahaffey et al., para. 204 & 298)
However, Mahaffey et al. does not explicitly disclose the following claim limitations of determining, via a threat detection module having a machine learning component, that a heightened level of alert is necessary; harvesting the data according to a second set of data collection criteria that are broader than the first set of data collection criteria in response to the heightened level of alert; determining, by the threat detection module accessing the data in the local data store, that the alert level can be lowered back to the first set of data collection criteria; and harvesting the data according to the first set of data collection criteria in response to the lowered level of alert.

Gorman et al. discloses determining, via a threat detection module having a machine learning component, that a heightened level of alert is necessary; harvesting the data according to a second set of data collection criteria that are broader than the first set of data collection criteria in response to the heightened level of alert; determining, by the threat detection module accessing the data in the local data store, that the alert level can be lowered back to the first set of data collection criteria; and harvesting the data according to the first set of data collection criteria in response to the lowered level of alert. (See Gorman et al., Col. 13, lines 4-26)
The combination of Mahaffey et al. in view of Gorman et al. fail to explicitly disclose harvesting the data according to a second set of data collection criteria that are broader than the first set of data collection criteria which captures a larger amount of data as compared to the first set of data collection criteria in response to the heightened level of alert. 
Diehl discloses a real-time representation of security-relevant system state.
Diehl discloses harvesting the data according to a second set of data collection criteria that are broader than the first set of data collection criteria which captures a larger amount of data as compared to the first set of data collection criteria in response to the heightened level of alert. (See Diehl, para. 27, 36, and 52)
The rationale for combining Mahaffey et al. and Gorman et al. in view of Diehl is the same as claim 1.

Referring to the rejection of claim 20, (Mahaffey et al. and Gorman et al. modified by Diehl) discloses a non-transitory computer program product storing instructions which, when executed by at least one data processors, result in operations comprising: 

adding the data to a local data store maintained on the endpoint computer system; (See Mahaffey et al., para. 65 & 116)
generating a query response in response to a query, the generating comprising identifying and retrieving responsive data from the local data store, the responsive data being related to an artifact on the endpoint computer system and/or to an event of the plurality of events; (See Mahaffey et al., para. 204 & 298)
However, Mahaffey et al. does not explicitly disclose the following claim limitations of determining, via a threat detection module having a machine learning component, that a heightened level of alert is necessary; harvesting the data according to a second set of data collection criteria that are broader than the first set of data collection criteria in response to the heightened level of alert; determining, by the threat detection module accessing the data in the local data store, that the alert level can be lowered back to the first set of data collection criteria; and harvesting the data according to the first set of data collection criteria in response to the lowered level of alert.
Gorman et al. discloses a system and method for collecting sensor data based on a hypothesis (i.e. heightened threat). 
Gorman et al. discloses determining, via a threat detection module having a machine learning component, that a heightened level of alert is necessary; harvesting the data according to a second set of data collection criteria that are broader than the first set of data collection criteria in response to the heightened level of alert; determining, by the threat detection module accessing the data in the local 
The combination of Mahaffey et al. in view of Gorman et al. fail to explicitly disclose harvesting the data according to a second set of data collection criteria that are broader than the first set of data collection criteria which captures a larger amount of data as compared to the first set of data collection criteria in response to the heightened level of alert. 
Diehl discloses a real-time representation of security-relevant system state.
Diehl discloses harvesting the data according to a second set of data collection criteria that are broader than the first set of data collection criteria which captures a larger amount of data as compared to the first set of data collection criteria in response to the heightened level of alert. (See Diehl, para. 27, 36, and 52)
The rationale for combining Mahaffey et al. and Gorman et al. in view of Diehl is the same as claim 1.

Claims 3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al. (Pub No. 2015/0163121), Gorman et al. (US Patent No. 6,967,612), and Diehl (Pub No. 2014/0189776) in view of Xaypanya et al. (Pub No. 2014/0215621).
Mahaffey et al., Gorman et al., and Diehl discloses the invention as disclosed above, however, the combination of Mahaffey et al., Gorman et al., and Diehl fail to explicitly disclose wherein the adding of the data to the local data store further comprises determining, based on one or more criteria, to retain in the local data store a first subset of the data as more likely to be relevant and to exclude from the local data store and a second subset of the data as more likely to be irrelevant.
Xaypanya et al. discloses a system, method, and apparatus for providing network security. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed limitation was made to combine Mahaffey et al.’s distributed monitoring, evaluation, and response for multiple devices, Gorman et al.'s system and method for collecting sensor data based on a hypothesis (i.e. heightened threat) and Diehl’s real-time representation of security-relevant system state modified with Xaypanya et al.'s system, method, and apparatus for providing network security. 
Motivation for such an implementation would enable a threat motion analysis module system to collect sensor data response to a desire to collect additional information and keep collecting larger/additional amounts of data until the system determines if there is a real threat or not. (See Gorman et al., Col. 12, lines 54-67)
Motivation for such an implementation would enable captured data used for queries to validate monitored data using a remote security service for alerting a user if malicious activity is detected. (See Diehl, para. 23 and 34)
Motivation for such an implementation would enable proactively protecting a computing network using a proactive security mechanism for identifying threats to the protected domain via malware. (See Xaypanya et al., Abstract)

Referring to the rejection of claim 8, (Mahaffey et al., Gorman et al. and Diehl modified by Xaypanya et al.) discloses wherein the mitigating of the amount of the data returned further comprises 
The rationale for combining Mahaffey et al., Gorman et al., and Diehl in view of Xaypanya et al. is the same as claim 3.

Referring to the rejection of claim 9, (Mahaffey et al., Gorman et al. and Diehl modified by Xaypanya et al.) discloses wherein the analyzing comprises the machine learning model enriching the data according to a likelihood of events of the plurality of events or artifacts on the endpoint being having forensic relevance. (See Xaypanya et al., para. 109) 
The rationale for combining Mahaffey et al., Gorman et al., and Diehl in view of Xaypanya et al. is the same as claim 3.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al. (Pub No. 2015/0163121), Gorman et al. (US Patent No. 6,967,612), Diehl (Pub No. 2014/0189776) and Xaypanya et al. (Pub No. 2014/0215621) and in further view of Dennison et al. (Pub No. 2017/0134397).
Referring to the rejection of claim 13, (Mahaffey et al. Gorman et al., Diehl and Xaypayna et al. modified by Dennison et al.) discloses eliminating, by the machine learning model, first data from the data that are not likely to be relevant, identifying, by the machine learning model, second data from the data that are likely to be relevant; (See Mahaffey et al., para. 234) and classifying third data that are not the first data or the second data as potentially relevant. (See Xaypanya et al., para. 160-162)
The combination of Mahaffey et al., Gorman et al., Diehl nor Xaypanya et al. explicitly disclose analyzing, in response to the query, the data added to the local data store by a machine learning model running on the endpoint computer system.

Dennison et al. discloses wherein the operations further comprise analyzing, in response to the query, the data added to the local data store by a machine learning model running on the endpoint compute system, the analyzing comprising: (See Dennison et al., para. 90, 94, 127-128, and 159)
Dennison et al. discloses wherein the query response excludes the first data; (See Dennison et al., para. 51-52)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed limitation was made to combine Mahaffey et al.’s distributed monitoring, evaluation, and response for multiple devices, Gorman et al.'s system and method for collecting sensor data based on a hypothesis (i.e. heightened threat), Diehl’s real-time representation of security-relevant system state and Xaypanya et al.'s system, method, and apparatus for providing network security modified with Dennison et al.’s computer system for identifying malicious software detection in a computing system. 
Motivation for such an implementation would enable a threat motion analysis module system to collect sensor data response to a desire to collect additional information and keep collecting larger/additional amounts of data until the system determines if there is a real threat or not. (See Gorman et al., Col. 12, lines 54-67) 
Motivation for such an implementation would enable captured data used for queries to validate monitored data using a remote security service for alerting a user if malicious activity is detected. (See Diehl, para. 23 and 34)
Motivation for such an implementation would enable proactively protecting a computing network using a proactive security mechanism for identifying threats to the protected domain via malware. (See Xaypanya et al., Abstract) 

28VIA EFS Attorney Docket No.: 44259-516001USFiling Date: November 17, 2016 Customer Number: 64046
Referring to the rejection of claim 14, (Mahaffey et al., Gorman et al., Diehl, and Xaypayna et al. modified by Dennison et al.) discloses wherein the operations further comprise discarding the first data and pushing the second data and the third data to a cloud-based, second machine learning model as part of the query response for further analysis. (See Mahaffey et al., para. 234, Xaypanya et al., para. 152 & 160 and Dennison et al., para. 94) 
The rationale for combining Mahaffey et al., Gorman et al., Diehl and Xaypanya et al. in view of Dennison et al. is the same as claim 13.

Referring to the rejection of claim 15, (Mahaffey et al., Gorman et al., Diehl, and Xaypayna et al. modified by Dennison et al.)  discloses wherein the operations further comprise receiving the query at the endpoint computer system from the cloud-based, second machine learning model and responding to the query as part of the query response using the second data and the third data based on attributes specified in the query. (See Xaypanya et al., para. 172 & 187 and Dennison et al., para. 94) 
The rationale for combining Mahaffey et al., Gorman et al., Diehl and Xaypanya et al. in view of Dennison et al. is the same as claim 13.

Referring to the rejection of claim 16, (Mahaffey et al., Gorman et al., Diehl, and Xaypayna et al. modified by Dennison et al.) discloses wherein the operations further comprise the machine learning model building a causality chain over one or more forensically applicable events from the plurality of 
The rationale for combining Mahaffey et al., Gorman et al., Diehl and Xaypanya et al. in view of Dennison et al. is the same as claim 13.

Referring to the rejection of claim 17, (Mahaffey et al., Gorman et al., Diehl, and Xaypayna et al. modified by Dennison et al.) discloses wherein the building of the causality chain comprises consideration of definitions for the first data, the second data, and the third data. (See Xaypanya et al., para. 20, 96, & 102) 
The rationale for combining Mahaffey et al., Gorman et al., Diehl and Xaypanya et al. in view of Dennison et al. is the same as claim 13.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871.  The examiner can normally be reached on IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KENDALL DOLLY/Primary Examiner, Art Unit 2436